Citation Nr: 0807765	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right foot fracture 
residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1974 to April 1976.

In April 2004, the veteran filed a claim of entitlement to 
service connection for a broken foot and palindromic 
arthritis. This appeal arose form a January 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington (the RO) which denied the 
veteran's claims.

The veteran presented oral testimony in November 2005 at a 
Travel Board hearing held at the RO in Seattle, Washington, 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In March 2007, the Board remanded this case to the VA Appeals 
Management Center (AMC) for additional evidentiary 
development, specifically a medical examination.  That was 
accomplished.  In September 2007, the AMC issued a 
Rating decision which granted service connection for 
palindromic arthritis of numerous joints, to include the 
right foot.  A supplemental statement of the case (SSOC) was 
issued which continued to deny the veteran's claim of 
entitlement to service connection for right foot fracture 
residuals. 

FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received two communications from the veteran's 
representative indicating that he was satisfied with the 
grant of benefits for his right foot disability.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

For reasons expressed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
right foot fracture residuals should be dismissed.

Relevant law and regulations

Substantive appeals

The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); see also Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.202 (2007). Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2007).

Dismissal of appeals

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Factual background

Service medical records show that the veteran sustained a 
fracture of the third metatarsal of the right foot in June 
1974.  A June 2005 VA outpatient treatment record shows 
complaints of chronic right foot pain, which were believed by 
the examiner to be due to Morton's neuroma, not residuals of 
the right foot fracture.

With respect to palindromic arthritis, during service the 
veteran complained of joint pains and stiffness in reports of 
medical history dated October 1975 and March 1976.  
Palindromic arthritis was evidently initially diagnosed in 
2000.

As was noted in the Introduction above, the undersigned VLJ, 
who presided at the veteran's personal hearing, remanded this 
case in March 2007.  The remand instructions were as follows:

1.  The [AMC] should arrange for a review the veteran's 
claims folder by an appropriately qualified health care 
provider for the purposes of determining the etiology of 
any current right foot disorder and palindromic 
arthritis. The reviewer should be asked to render an 
opinion as to whether it is as least as likely as not 
that any current right foot disability is related to the 
right foot fracture which was sustained by the veteran 
during service. The reviewer should also render an 
opinion as to whether it is at least as likely as not 
that the veteran's currently diagnosed palindromic 
arthritis is related to his complaints of joint pain and 
stiffness in 1974 and 1975, during service. If the 
reviewer deems it to be necessary, specialist 
consultation(s), physical examination and/or diagnostic 
testing of the veteran be scheduled. A report should be 
prepared and associated with the veteran's VA claims 
folder.

2. Thereafter, after undertaking any additional 
evidentiary development which it deems to be necessary, 
the AOJ should readjudicate the issues on appeal. If the 
decision remains unfavorable to the veteran, in whole or 
in part, a supplemental statement of the case (SSOC) 
should be prepared. The veteran and his representative 
should be provided with the SSOC and an appropriate 
period of time should be allowed for response.

The veteran underwent orthopedic and rheumatology 
examinations at the Portland, Oregon VAMC in May 2007.  The 
orthopedic examiner found no fracture residuals and indicated 
that the veteran's right foot pain was part and parcel of his 
palindromic arthritis.  The rheumatology examiner opined, 
based on the veteran's medical history, that the palindromic 
arthritis existed during service.   

In September 2007, the AMC granted service connection for 
palindromic arthritis of eight different joints, assigning 10 
percent disability ratings for each.  A combined 60 percent 
disability rating was assigned.  This included a 10 percent 
rating for palindromic arthritis of the right foot and ankle.  
The veteran has not disagreed with that decision.  The AMC 
continued to deny the remaining issue on appeal, entitlement 
to service connection for right foot fracture residuals, on 
the basis that the medical evidence showed that no such 
residuals existed.  Pursuant to the Board's remand 
instructions, a SSOC was prepared and the case was returned 
to the Board.  

Analysis

As was described above, the AMC has returned this case to the 
Board pursuant to the March 2007 remand instructions because 
the claim of entitlement to service connection for right foot 
fracture residuals remained denied.  This was the correct 
approach.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  However, it is clear from the record that the 
veteran has received the benefit which he sought, service 
connection for a right foot disability, and that there is no 
longer any case or controversy to be adjudicated.

In a December 2007 VA Form 646, the veteran's accredited 
representative at the AMC stated as follows:

Though service connection was denied for fracture of the 
right foot, we feel this grant of service connection for 
residuals (arthritis) of the right foot disorder is a 
full grant of the issue on appeal.  No further comment 
is warranted at this time.

It appears that the word "we" meant the veteran and his 
representative, since they are the only individuals named in 
the form.

Additionally, in a January 2008 informal hearing 
presentation, the veteran's representative at the Board 
stated as follows:

We invite the Board's attention to the VA Form 646, 
prepared by one of our Field Representatives, in which 
he states that even though service connection was denied 
for the issue on appeal, granting service connection for 
palindromic arthritis, right ankle/foot, was a full 
grant of the benefits sought on appeal.  
  
Again, "we" evidently refers to the veteran and his 
representative, since theirs are the only names in the 
presentation.  

The veteran through his representative has thus expressed 
satisfaction with the outcome of his appeal, since service 
connection has been granted for his right foot disability.  
The requirements for withdrawal of his appeal as to the issue 
of service connection for right foot fracture residuals have 
therefore been met.  See 38 C.F.R. § 20.204 (2007).

The Board additionally observes that the competent medical 
evidence of record, in particular the two May 2007 VA 
examination reports, makes it very clear that there are no 
right foot fracture residuals and that the veteran's right 
foot pain is associated with his service-connected 
palindromic arthritis.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].   

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  
In essence, a "case or controversy" does not currently 
exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue and, therefore, the case 
must be dismissed.




ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


